 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    ERIC GENESOTO,                                     Case No. 2:19-cv-00282-KJM-AC
11                       Plaintiff,
12           v.                                          ORDER
13    RYAN REMINGTON THE MORTGAGE
      LAW FIRM,
14
                         Defendants.
15

16

17                  On February 13, 2019, plaintiff Eric Genesoto, proceeding pro se, filed a

18   document, “complaint & temporary restraining order – permanent-injunction & demand to strike

19   pleading filed in the case,” which the court construes as a request for a temporary restraining

20   order. Req., ECF No. 1. Plaintiff has not complied with the court’s local rules and, regardless, it

21   is impossible for the court to determine the relief plaintiff seeks and whether he has standing to

22   seek that relief. Accordingly, the court DENIES the motion without prejudice.

23                  Under Local Rule 231, which governs temporary restraining orders, the court

24   “consider[s] whether the applicant could have sought relief by motion for preliminary injunction

25   at an earlier date without the necessity for seeking last-minute relief by motion for temporary

26   restraining order.” E.D. Cal. R. 231(b). As discussed below, plaintiff has not identified any

27   critical date in this action and he provides the court with no reason to conclude he could not have

28   sought relief earlier. To that end, in his temporary restraining order checklist, plaintiff responds
                                                        1
 1   to the question, “Could this have been brought earlier?” by checking the box for “No,” and
 2   writing, “Yesterday, closed.” Id. Further, Local Rule 231 requires a party seeking a temporary
 3   restraining order to file several documents, including “an affidavit detailing the notice or efforts
 4   to effect notice to the affected parties or counsel or showing good cause why notice should not be
 5   given . . . .” E.D. Cal. R. 231(c). Plaintiff has made no attempt to satisfy this requirement. In his
 6   temporary restraining order checklist, plaintiff responds to the question, “Did applicant discuss
 7   alternatives to a TRO hearing?” with only “n/a.” TRO Checklist, ECF No. 2 at 1. The court may
 8   deny plaintiff’s motion on these grounds alone. See, e.g., Holcomb v. California Bd. of
 9   Psychology, No. 2:15–cv–02154–KJM–CKD, 2015 WL 7430625, at *3 (E.D. Cal. Nov. 23,
10   2015) (noting court had denied “plaintiff’s motion without prejudice for failure to provide the
11   required documents in compliance with Local Rule 231(c)”).
12                   Substantively, however, plaintiff’s motion does not permit the court to properly
13   analyze his request for relief, much less grant any such request. Plaintiff suggests he is
14   attempting to stop a foreclosure sale, though he does not provide the date of any foreclosure sale
15   and at times suggests the property at issue was already sold. See TRO Checklist at 1-2 (indicating
16   plaintiff wishes to “stop foreclosure sale” and identifying the irreparable injury at stake as “loss of
17   home”); Req. at 1 (alleging “wrongful foreclosure practices actions [sic]” and requesting
18   “declarative and injunctive relief concerning a foreclosure conducted by entities who did not hold
19   the authority to execute power of sale clause”); Req. at 7 (alleging “[t]he homeowner will suffer
20   ‘irreparable injury’ if the judge doesn’t stop the foreclosure immediately”). Elsewhere, however,
21   plaintiff refers to an unlawful detainer action, suggesting he may be attempting to stop an
22   eviction. See id. at 5 (“The defect is fatal, there cannot be any ‘duly perfected title’ that serves as
23   the basis for foreclosing party’s Unlawful Detainer case. The eviction case must be dismissed
24   . . . .”); id. at 13 (“Plaintiff will suffer ‘irreparable injury’ so the Judge must stop the eviction,
25   vacate the foreclosure judgment, and any proceedings immediately.”). Further complicating
26   matters, plaintiff attaches two exhibits to his request, a notice of default and election to sell
27   recorded on February 20, 2018, and a deed of trust recorded on May 14, 2014, but both of those
28   documents identify James A. Bogart, Jr. and Renee M. Bogart, not plaintiff, as the borrowers.
                                                          2
 1   See id. at 19-28. Nowhere in the body of his request does plaintiff refer to or identify the Bogarts.
 2                   These contradictory and incomplete allegations leave the court unable to determine
 3   whether plaintiff is attempting to stop a foreclosure sale, whether a foreclosure sale has already
 4   taken place, whether plaintiff is the owner of the property at issue, or whether plaintiff is a tenant
 5   attempting to stop an eviction. Accordingly, plaintiff has not established a likelihood of success
 6   on the merits, a likelihood he will suffer irreparable harm absent preliminary injunctive relief, that
 7   the balance of equities tips in his favor, or that preliminary injunctive relief is in the public
 8   interest. See Winter v. Nat’l Res. Def. Council, Inc., 555 U.S. 7, 24 (2008).
 9                   The motion is DENIED without prejudice.
10                   IT IS SO ORDERED.
11   Dated: February 14, 2019.
12

13                                                   UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         3
